
	

113 HR 4075 IH: Suicide Prevention Research INnovaTion Act
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4075
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Barber introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide funding to the National Institute of Mental Health to support suicide prevention and
			 brain research, including funding for the Brain Research Through Advancing
			 Innovative Neurotechnologies (BRAIN) Initiative.
	
	
		1.Short titleThis Act may be cited as the Suicide Prevention Research INnovaTion Act or the SPRINT Act.
		2.Suicide prevention and brain researchSubpart 16 of part C of title IV of the Public Health Service Act (42 U.S.C. 285p et seq.) is
			 amended by adding at the end the following:
			
				464U–1.Suicide prevention and brain research
					(a)In generalThe Director of the National Institute of Mental Health shall use the funds made available to such
			 Institute pursuant to subsection (b) exclusively for the purpose of
			 conducting and supporting—
						(1)research on the determinants of self-directed and other violence associated with mental illness,
			 including studies designed to reduce the risk of self-harm, suicide, and
			 interpersonal violence, especially in rural communities with a shortage of
			 mental health services; and
						(2)brain research through the Brain Research Through Advancing Innovative Neurotechnologies (BRAIN)
			 Initiative.
						(b)Authorization of appropriationsIn addition to amounts otherwise made available to the National Institute of Mental Health,
			 including amounts appropriated pursuant to section 402A(a), there are
			 authorized to be appropriated to such Institute $40,000,000 for each of
			 fiscal years 2015 through 2019 to carry out this section..
		
